Citation Nr: 0717139	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-43 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In April 2005, the veteran withdrew his claim for nonservice-
connected pension.  See 38 C.F.R. § 20.204.

In April 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDING OF FACT

A psychiatric disorder did not have its onset during active 
service or within one year after separation from service, or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in January and March 2004.  The veteran 
was told of the requirements to successfully establish 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in June 2006 notifying him that if 
compensation 




was granted, a disability rating and an effective date would 
be assigned.  In the usual course of events, VA would 
readjudicate the pending claim after providing such notice.  
The fact that this did not occur in this case, however, is 
harmless error since such notice was not even required for 
the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in September 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) 




medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  

The service medical records show that in September 1989, the 
veteran was treated for complaints of stress and of being 
overworked.  In October 1989, he complained of suicidal 
ideation.  In November 1989, he complained of being depressed 
and wanted to get out of the Navy.  He was diagnosed as 
having a personality disorder.  Separation examination 
reported no psychiatric abnormalities.

Following service, the veteran received private medical 
treatment.  Treatment records from March 2004 to February 
2005 from Jewish Family and Children's Services (JFCS) show 
that the veteran was first diagnosed as having psychiatric 
disorder, not otherwise specified; recurrent moderate major 
depression; dysthymic disorder; and attention-deficit 
hyperactivity disorder (ADHD) in addition to antisocial 
personality disorder in March 2004.  At that time, the 
veteran stated that he remembered always feeling depressed 
from childhood.  In January 2004, he was diagnosed as having 
ADHD, single moderate major depression, and anxiety disorder, 
not otherwise specified.  In September 2004, the veteran was 
diagnosed as having schizoaffective disorder and was 
consistently diagnosed as having such in subsequent treatment 
records.    

In September 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran stated that his 
first mental health treatment following service began about 
nine months earlier.  He was diagnosed as having 
schizoaffective disorder.  The examiner noted that the 
veteran did not have auditory or visual hallucinations or 
psychosis during service and the separation examination was 
normal.  Although the veteran claimed to have heard voices in 
his head during service, the examiner stated that there was 
no objective evidence of a psychotic disorder until June 
2004, 14 years after separation.  The examiner concluded that 
the veteran did have a chronic mental condition, but there 
was insufficient objective evidence to establish that his 
mental condition had its onset during service as the evidence 
clearly reported no auditory or visual hallucinations or 
psychosis at that time.

In a letter dated December 2004, Karie Peel, LCSW, stated 
that the veteran began receiving counseling from the JFCS in 
January 2004.  The veteran met the criteria for 
schizoaffective disorder and had a major depressive episode, 
which had been present for the substantial portion of the 
duration of his illness.  Ms. Peel also stated that a 
personality disorder should not be diagnosed until symptoms 
of Axis I diagnoses were stabilized.  Following stabilization 
on medication, the veteran did not meet the criteria for a 
personality disorder.  She stated that this would lead a 
diagnostician to reconsider the personality disorder 
diagnosis and that it would appear that the veteran never had 
a personality disorder.  Finally, she stated that it 
"seems" that the veteran was incorrectly diagnosed as a 
result of untreated schizoaffective disorder.  

A March 2007 letter from Alaira F. Vaidya, M.D. stated that 
upon being stabilized on medication, the veteran did not meet 
the criteria for a personality disorder.  He 



further stated that this would "make it appear" that in the 
past the veteran "may have been" incorrectly diagnosed with 
a personality disorder as a result of untreated 
schizoaffective disorder.  

There is no persuasive medical evidence of record showing 
that the veteran's acquired psychiatric disorder had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  

The veteran complained of stress, suicidal ideation, and 
depression during service.  He was diagnosed as having a 
personality disorder.  However, a personality disorder is not 
considered a disease or injury within the meaning of VA laws 
and regulations and is not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2006).

The veteran's recent statements that he had hallucinations 
during and since service are not credible.  Again, he 
complained of stress, depression, and suicidal ideation 
during service, but made no mention of hallucinations.  In 
fact, in October 1989 he denied any auditory or visual 
hallucinations and the examiner noted that he was not 
psychotic.  In December 1989, an examiner recorded that there 
was no evidence of auditory or visual hallucinations or 
psychosis.  The in-service lay and medical evidence is found 
more probative to the issue on appeal, because evidence 
contemporaneous with an event is generally more reliable than 
statements made much later recalling the details of the 
event.

Further, the first post-service medical evidence showing 
treatment for an acquired psychiatric disorder was in 2004, 
approximately 14 years after separation from service.  In 
rendering a determination on the merits of claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding that the veteran's current psychiatric disorder is 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  





Also of significance is the VA examiner's definitive opinion 
that the veteran's current disability was not related to 
active service.  The examiner provided a rationale and cited 
to specific evidence in the file as support for his opinion.  
The examiner stated that the fact that the veteran did not 
exhibit symptoms related to his current diagnosed 
schizoaffective disorder during service shows that it did not 
have it onset during that time.  The opinion was based upon 
review of the claims file and examination, and is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Ms. Peel and Dr. Vaidya appear to be saying that the veteran 
was misdiagnosed as having a personality disorder during 
service and that he had a schizoaffective disorder at that 
time.  However, there is no indication that Ms. Peel or Dr. 
Vaidya reviewed the veteran's claims folder, including the 
service medical records, prior to rendering their opinions.  
Dr. Vaidya's opinion is also phrased in speculative terms, 
i.e., "may have been incorrectly diagnosed."   Accordingly, 
neither opinion is found to be persuasive.

Finally, the evidence does not show that the veteran was 
diagnosed with a psychosis within one year following his 
separation from service.  An acquired psychiatric disorder 
was not diagnosed until 2004.  As such, service connection on 
a presumptive basis is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the veteran contends that his psychiatric disorder had 
its onset during his active service, his lay testimony alone 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a psychiatric disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


